Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 1 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 2 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 3 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 4 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 5 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 6 of 7
Case 20-21554   Doc 50   Filed 12/22/20 Entered 12/23/20 08:58:48   Desc Main
                           Document     Page 7 of 7
